Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no support for the recitation in claim 1 of first and second edges each having a profile comprising a concave portion; nor a concave solder wettable region between the concave portions of the first and second edges; nor of the surface joining the first and second edges; nor of the plurality of solder balls being fused to a single concave solder wettable region.  These limitations are not understood.  Thus these limitations will not be considered in the examination on the merits of the claims below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 12, it is unclear whether the first edge and the second edge correspond to the edges recited on line 10.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lemke et al 6093035 in view of Mongold et al 6969286.
	Regarding claim 1, Lemke et al substantially discloses the claimed invention, including an electrical connector comprising: a housing 10 (front page) comprising a surface, wherein the connector is configured for attachment to a printed circuit board 204 with the surface facing the printed circuit board; a plurality of conductive elements (Figure 33) held by the housing, each of the plurality of conductive elements having a mating end 532, a mounting end 536 which is solder wettable opposite the mating end and exposed adjacent the surface of the housing, the mounting end comprising an anti-solder wicking coating 534, and an intermediate portion that extends between the mating end 
Regarding claims 3 and 4, Lemke et al (claim 2) discloses the anti-solder wicking coating is nickel plating.
	Regarding claim 5, for each of the plurality of conductive elements of Lemke et al, it would have been an obvious matter of routine experimentation to form the mounting end as having a width in a direction parallel to the surface, and the edge of the mounting end having a length larger than the width of the mounting end.
	Regarding claim 6, Lemke et al (as modified by Mongold et al) discloses the plurality of solder balls are centered on the concave portions of the edges of the mounting ends of the plurality of conductive elements.
	Regarding claim 7, to form each edge profile of Lemke et al (as modified by Mongold et al) with the concave portion as being rectangular would have been an obvious matter of routine experimentation.
	Regarding claim 8, Mongold et al discloses, for each edge profile, the concave portion 28b is triangular, dovetail, semi-circular, or half-oval.
	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lemke et al in view of Mongold et al as applied to claim 1 above, and further in view of Sherlock 3324230.
Sherlock (column 3, lines 29-31) discloses that flux is necessary when using solder, and to provide Lemke et al with solder flux thus would have been obvious, to optimize soldering to the circuit board.
Claims 9-22 are allowed.
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive.  As noted above, the newly recited limitations of claim 1 lack an enabling disclosure and are not understood.  Thus, insofar as the claims can be understood, they are deemed to be met by the applied art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY F PAUMEN/Primary Examiner, Art Unit 2833